Exhibit 10.37

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of October 26,
2018 (the “Effective Date”), by and between Xiangtian (USA) Air Power Co., Ltd.
a Nevada company (the “Company”) and Amy Xue, an individual (the “Executive”).
Except with respect to the direct employment of the Executive by the Company,
the term “Company” as used herein with respect to all obligations of the
Executive hereunder shall be deemed to include the Company and all of its
subsidiary and variable interest entity (collectively, the “Group”).

 

RECITALS

 

WHEREAS, the Company desires to employ the Executive as its Chief Financial
Officer and to assure itself of the services of the Executive during the term of
Employment (as defined below); and

 

WHEREAS, the Executive desires to be employed by the Company as its Chief
Financial Officer during the term of Employment and upon the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:

 

1.   POSITION

 

The Executive hereby accepts the position of Chief Financial Officer (the
“Employment”) of the Company.

 

2.   TERM

 

Subject to the terms and conditions of this Agreement, the initial term of the
Employment shall be three (3) year commencing on the Effective Date, unless
terminated earlier pursuant to the terms of this Agreement. The Employment will
be renewed automatically for additional three-year terms if neither the Company
nor the Executive provides a notice of termination of the Employment to the
other party within thirty (30) days prior to the expiration of the applicable
term.

 

3.   DUTIES AND RESPONSIBILITIES

 

(a)The Executive’s duties at the Company will include all the duties and
responsibilities associated with a Chief Financial Officer of a U.S. listed
public company with primary operations in the People’s Republic of China with
primarily focusing on tasks and responsibilities associated with the Company’s
compliance with the rules and regulations of U.S. securities laws. As Chief
Financial Officer of the Company, the Executive shall be mainly responsible for
all financial reporting aspects of the business of the Company in the United
States, including review of the financial operations and financial statements of
the Company under U.S. GAAP, as well as all tasks and responsibilities normally
associated with the offices of Chief Financial Officer based in the United
States of companies of similar size and nature to the Company. During the term
of her Employment, Executive shall report to and be responsible to the Company’s
Chief Executive Officer and the Company’s board of directors (including any
designated audit or other committee thereof) (the “Board”). Executive shall also
perform such other duties and responsibilities as may be determined by the Board
and the Chief Executive Officer, as long as such duties and responsibilities are
consistent with those of the Company’s Chief Financial Officer.

 

(b)The Executive shall devote all of her working time, attention and skills to
the performance of her duties to the Company and the Group and shall faithfully
and diligently serve the Company and the Group in accordance with this
Agreement, the Articles of Incorporation and Bylaws of the Company, as amended
and restated from time to time, and the guidelines, policies and procedures of
the Company approved from time to time by the Board.

 





 

 

(c)The Executive shall use her best efforts to perform her duties hereunder. The
Executive shall not, without the prior written consent of the Board, become an
employee of any entity other than the Company and any member of the Group, and
shall not be concerned or interested in any business or entity that engages in
the same business in which the Company or any member of the Group engages (any
such business or entity, a “Competitor”), provided that nothing in this clause
shall preclude the Executive from holding less than one percent (1%) of the
outstanding equity of any Competitor that is listed on any securities exchange
or recognized securities market anywhere. The Executive shall notify the Company
in writing of her interest in such shares or securities in a timely manner and
with such details and particulars as the Company may reasonably require.

 

4. NO BREACH OF CONTRACT

 

The Executive hereby represents to the Company that: (i) the execution and
delivery of this Agreement by the Executive and the performance by the Executive
of her duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any other agreement or policy to which the Executive is
a party or otherwise bound except for agreements entered into by and between the
Executive and any member of the Group pursuant to applicable law, if any;
(ii) that the Executive has no information (including, without limitation,
confidential information and trade secrets) relating to any other person or
entity which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out her duties hereunder; (iii) that the Executive is not
bound by any confidentiality, trade secret or similar agreement (other than
this) with any other person or entity except for other member(s) of the Group,
as the case may be.

 

5.   LOCATION

 

The Executive will be based in New York City, US. The Company shall obtain the
Executive’s written consent should it plan to transfer or send the Executive to
any location in China or elsewhere in accordance with its operational
requirements.

 

6.   COMPENSATION AND BENEFITS

 

(a)Base Salary. The Executive’s initial pre-tax base salary shall be US$12,500
per month, paid monthly in arrears in accordance with the Company’s regular
payroll practices, and such compensation shall increase by 10% annually to
accommodate higher inflation and living expenses although it can be subject to
annual review and adjustment by the Board in its sole discretion. The Executive
shall also be entitled to receive salary, as and in the amounts approved by the
Board, from any member of the Group.

 

(b)Bonus. The Executive shall be eligible for cash bonuses as determined by the
Board in its sole discretion.

 

(c)Equity Incentives. To the extent the Company adopts and maintains an equity
incentive plan, the Executive will be eligible to participate in such plan
pursuant to the terms thereof as determined by the Board.

 

  (d)

Benefits. The Executive is eligible for participation in any standard employee
benefit plan of the Company that currently exists or may be adopted by the
Company in the future, including, but not limited to, any retirement plan, life
insurance plan, health insurance plan and travel/holiday plan, provided that
such plans shall be subject to review and approval by the Board.





 



1

 



        (e) D&O Insurance. The Company shall obtain and continue for as long as
Executive is employed by the Company, directors’ and officers’ insurance
coverage.

 

  (f) Expenses. The Executive shall be entitled to reimbursement by the Company
for all reasonable ordinary and necessary office, travel and all other expenses
incurred by the Executive in the performance of her duties under this Agreement;
provided that she properly accounts for such expenses in accordance with the
Company’s policies and procedures.

 

7.   TERMINATION OF THE AGREEMENT

 

(a)By the Company.

 

(i)For Cause. The Company may terminate the Employment for cause, at any time,
without notice or remuneration (unless notice or remuneration is specifically
required by applicable U.S. federal or state law, in which case notice or
remuneration will be provided in accordance with applicable law), if:

 

(1)the Executive is convicted or pleads guilty to a felony or to an act of
fraud, misappropriation or embezzlement;

 

(2)the Executive has been grossly negligent or acted dishonestly to the
detriment of the Company;

 

(3)the Executive has engaged in actions amounting to willful misconduct or
failed to perform her duties hereunder and such failure continues after the
Executive is afforded not less than fifteen (15) days to cure such failure; or

 

(4)the Executive violates Sections 8,9 or 10 of this Agreement.

 

Upon termination for “cause”, the Executive shall be entitled to the amount of
base salary earned and not paid prior to termination. However, the Executive
will not be entitled to receive payment of any severance benefits or other
amounts by reason of the termination, and the Executive’s right to all other
benefits will terminate, except as required by any applicable law.

 

(ii)For Death and Disability. The Company may also terminate the Employment, at
any time, without notice or remuneration (unless notice or remuneration is
specifically required by applicable law, in which case notice or remuneration
will be provided in accordance with applicable law), if:

 

(1)the Executive has died, or

 

(2)the Executive has a disability which shall mean a physical or mental
impairment which, as reasonably determined by the Board, renders the Executive
unable to perform the essential functions of her employment with the Company,
with or without reasonable accommodation, for more than 120 days in any 12-month
period, unless a longer period is required by applicable law, in which case that
longer period would apply.

 

Upon termination for death or disability, the Executive shall be entitled to the
amount of base salary earned and not paid prior to termination. The Executive
shall be entitled to receive payment of any severance benefits or other amounts
by this reason of the termination, and the Executive’s right to all other
benefits will terminate, except as required by any applicable law.

 



2

 

 

(iii)Without Cause. The Company may terminate the Employment without cause, at
any time, upon thirty (30) days’ prior written notice. Upon termination without
cause, the Company shall provide the following severance payments and benefits
to the Executive: (1) a cash payment of twelve months of the Executive’s base
salary as of the date of such termination; (2) a lump sum cash payment equal to
a pro-rated amount of her target annual bonus for the year immediately preceding
the termination; (3) payment of premiums for continued health benefits under the
Company’s health plans for 3 months following the termination; and (4) immediate
vesting of 100% of the then-unvested portion of any outstanding equity awards
held by the Executive.

 

Upon termination without cause, the Executive shall also be entitled to the
amount of base salary earned and not paid prior to termination.

 

In order to be eligible for, and as a condition precedent for the payment of,
the severance payments and benefits under this Section 7(a)(iii), the Executive
must execute and deliver to the Company a general release of the Company and all
members of the Group and their affiliates in a form reasonably satisfactory to
the Board.

 

(iv)Change of Control Transaction. If the Company or its successor terminates
the Employment upon a merger, consolidation, or transfer or sale of all or
substantially all of the assets of the Company with or to any other
individual(s) or entity (the “Change of Control Transaction”), the Executive
shall be entitled to the following severance payments and benefits upon such
termination: (1) a lump sum cash payment equal to twelve months of the
Executive’s base salary at a rate equal to the greater of her annual salary in
effect immediate1y prior to the termination, or her then current annual salary
as of the date of such termination; (2) a lump sum cash payment equal to a
pro-rated amount of her target annual bonus for the year immediately preceding
the termination; (3) payment of premiums for continued health benefits under the
Company’s health plans for 3 months following the termination; and (4) immediate
vesting of 100% of the then-unvested portion of any outstanding equity awards
held by the Executive.

 

(b)By the Executive. The Executive may terminate the Employment at any time with
thirty (30) days’ prior written notice to the Company without cause, if
(1) there is a material reduction in the Executive’s authority, duties and
responsibilities unless such reduction was made with her consent, (2) there is a
material reduction in the Executive’s annual salary, or (3) the Executive
believes it becomes difficult or impossible for her to perform to her
professional satisfaction the tasks and responsibilities associated with the
position for whatever reason the Executive deems valid (the occurrences in (1)
,(2) and (3) being referred to as “Good Reason”). Upon the Executive’s
termination of the Employment due to either of the above reasons, the Company
shall provide compensation to the Executive equivalent to 3 months of the
Executive’s base salary that she is entitled to immediately prior to such
termination. In addition, the Executive may resign prior to the expiration of
the Agreement if such resignation is approved by the Board or an alternative
arrangement with respect to the Employment is agreed to by the Board.

 

In order to be eligible for, and as a condition precedent for the payment of,
the severance payments and benefits under this Section 7(b), the Executive must
execute and deliver to the Company a general release of the Company and all
members of the Group and their affiliates in a form reasonably satisfactory to
the Board.

  

  (c) Notice of Termination. Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. The notice of termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.

 



3

 

 

8.   CONFIDENTIALITY AND NONDISCLOSURE

 

(a)Confidentiality and Non-disclosure. The Executive hereby agrees at all times
during the term of the Employment and twelve (12) months after its termination,
to hold in the strictest confidence, and not to use, except for the benefit of
the Company, or to disclose to any person, corporation or other entity without
written consent of the Company, any Confidential Information. The Executive
understands that “Confidential Information” means any proprietary or
confidential information of the Company, its affiliates, or their respective
clients, customers or partners, including, without limitation, technical data,
trade secrets, research and development information, product plans, services,
customer lists and customers, supplier lists and suppliers, software
developments, inventions, processes, formulas, technology, designs, hardware
configuration information, personnel information, marketing, finances,
information about the suppliers, joint ventures, franchisees, distributors and
other persons with whom the Company does business, information regarding the
skills and compensation of other employees of the Company or other business
information disclosed to the Executive by or obtained by the Executive from the
Company, its affiliates, or their respective clients, customers or partners
either directly or indirectly in writing, orally or otherwise, if specifically
indicated to be confidential or reasonably expected to be confidential.
Notwithstanding the foregoing, Confidential Information shall not include
information that is generally available and known to the public through no fault
of the Executive.

 

(b)Company Property. The Executive understands that all documents (including
computer records, facsimile and e-mail) and materials created, received or
transmitted in connection with her work or using the facilities of the Company
are property of the Company and subject to inspection by the Company, at any
time. Upon termination of the Executive’s employment with the Company (or at any
other time when requested by the Company), the Executive will promptly deliver
to the Company all documents and materials of any nature pertaining to her work
with the Company and will provide written certification of her compliance with
this Agreement. Under no circumstances will the Executive have, following her
termination, in her possession any property of the Company, or any documents or
materials or copies thereof containing any Confidential Information.

 

(c)Former Employer Information. The Executive agrees that she has not and will
not, during the term of her employment, (i) improperly use or disclose any
proprietary information or trade secrets of any former employer or other person
or entity with which the Executive has an agreement or duty to keep in
confidence information acquired by Executive, if any, or (ii) bring into the
premises of the Company any document or confidential or proprietary information
belonging to such former employer, person or entity unless consented to in
writing by such former employer, person or entity. The Executive will indemnify
the Company and hold it harmless from and against all claims, liabilities,
damages and expenses, including reasonable attorneys’ fees and costs of suit,
arising out of or in connection with any violation of the foregoing.

 



4

 

 

(d)Third Party Information. The Executive recognizes that the Company may have
received, and in the future may receive, from third parties their confidential
or proprietary information subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. The Executive agrees that the Executive owes the Company and such
third parties, during the Executive’s employment by the Company and thereafter,
a duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person or firm and to use it in a
manner consistent with, and for the limited purposes permitted by, the Company’s
agreement with such third party.

 

This Section 8 shall survive twelve (12) months after the termination of this
Agreement for any reason. In the event the Executive breaches this Section 8,
the Company shall have right to seek remedies permissible under applicable law.

 

9.   CONFLICTING EMPLOYMENT

 

The Executive hereby agrees that, during the term of her employment with the
Company, she will not engage in any other employment, occupation, consulting or
other business activity related to the business in which the Company is now
involved or becomes involved during the term of the Executive’s employment, nor
will the Executive engage in any other activities that conflict with her
obligations to the Company without the prior written consent of the Company.

 

10.   NON-COMPETITION AND NON-SOLICITATION

 

In consideration of the salary paid to the Executive by the Company, the
Executive agrees that during the term of the Employment and for a period of
twelve (12) months following the termination of the Employment for whatever
reason:

 

(a)The Executive will not approach clients, customers or contacts of the Company
or the Group, users of the Company’s or the Group’s services, or other persons
or entities introduced to the Executive in the Executive’s capacity as a
representative of the Company or the Group for the purposes of doing business
with such persons or entities which will harm the business relationship between
the Company or the Group and such persons and/or entities;

 

(b)the Executive will not assume employment with or provide services as a
director, consultant or otherwise for any direct Competitor, or engage, whether
as principal, partner, licensor or otherwise, in any direct Competitor; and

 

(c)the Executive will not seek, directly or indirectly, by the offer of
alternative employment or other inducement whatsoever, to solicit the services
of any officer, director, or employee of or consultant to the Company or any
member of the Group employed or engaged as at or after the date of such
termination, or in the twelve (12) months preceding such termination.

 

The provisions contained in Section 10 are considered reasonable by the
Executive in order to protect the legitimate business interest of the Company
and the Group. In the event that any such provisions should be found to be void
under applicable laws but would be valid if some part thereof was deleted or the
period or area of application reduced, such provisions shall apply with such
modification as may be necessary to make them valid and effective.

 

This Section 10 shall survive twelve (12) months after the termination of this
Agreement for any reason. In the event the Executive breaches this Section 10,
the Executive acknowledges that there will be no adequate remedy at law, and the
Company or the applicable member of the Group shall be entitled to injunctive
relief and/or a decree for specific performance, and such other relief as may be
proper (including monetary damages if appropriate). In any event, the Company or
any applicable member of the Group shall have right to seek all remedies
permissible under applicable law.

 



5

 

 

11.INDEMNIFICATION.

 

The Company shall, to the maximum extent provided under applicable law,
indemnify and hold the Executive harmless from and against any expenses,
including reasonable attorney’s fees, judgments, fines, settlements and other
legally permissible amounts (“Losses”), incurred in connection with any
proceeding arising out of, or related to, her performance of the Employment,
other than any such Losses incurred as a result of the Executive’s gross
negligence or willful misconduct. The Company shall advance to the Executive any
expenses, including reasonable attorneys’ fees and costs of settlement, incurred
in defending any such proceeding to the maximum extent permitted by applicable
law. Such costs and expenses incurred by the Executive in defense of any such
proceeding shall be paid by the Company in advance of the final disposition of
such proceeding promptly upon receipt by the Company of (a) written request for
payment; (b) appropriate documentation evidencing the incurrence, amount and
nature of the costs and expenses for which payment is being sought; and (c) an
undertaking adequate under applicable law made by the Executive or on her behalf
to repay the amounts so advanced if it shall ultimately be determined pursuant
to any non-appealable judgment or settlement that the Executive is not entitled
to be indemnified by the Company.

 

12.   WITHHOLDING TAXES

 

Notwithstanding anything else herein to the contrary, the Company may withhold
(or cause there to be withheld, as the case may be) from any amounts otherwise
due or payable under or pursuant to this Agreement such national, provincial,
local or any other income, employment, or other taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

13.   ASSIGNMENT

 

This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that (i) the Company may
assign or transfer this Agreement or any rights or obligations hereunder to any
member of the Group without such consent, and (ii) in the event of a Change of
Control Transaction, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder. 

 

14.   SEVERABILITY

 

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of this
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 

15.   ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement and understanding between the
Executive and the Company regarding the terms of the Employment and supersedes
all prior or contemporaneous oral or written agreements concerning such subject
matter. The Executive acknowledges that she has not entered into this Agreement
in reliance upon any representation, warranty or undertaking which is not set
forth in this Agreement. Any amendment to this Agreement must be in writing and
signed by the Executive and the Company.

 



6

 

 

16.  GOVERNING LAW; JURISDICTION

 

This Agreement and all issues pertaining to the Employment or the termination of
the Employment shall be governed and interpreted in accordance with the laws of
the State of New York without regard to choice of law principles, except the
arbitration provision which shall be governed by the Federal Arbitration Act.
Executive agrees that if, for any reason, any provision hereof is unenforceable,
the remainder of this Agreement will nonetheless remain binding and in effect.
Any dispute regarding the Employment or this Agreement, other than any
injunctive relief available under Section 10 hereof, which cannot be resolved by
negotiations between the Executive and the Company shall be submitted to, and
solely determined by, final and binding arbitration conducted by the American
Arbitration Association (“AAA”) in accordance with its arbitration rules
applicable to employment disputes, and the parties agree to be bound by the
final award of the arbitrator in any such proceeding. The arbitrator shall apply
the laws of Cayman Islands with respect to the interpretation or enforcement of
this Agreement, or to any claims involving the Employment or the termination of
the Employment. All questions regarding whether or not a dispute is subject to
arbitration will be resolved by the arbitrator. Arbitration shall be held in the
AAA New York City Office, or such other place as the parties may mutually agree.
Judgment upon the award by the arbitrator may be entered in any court having
jurisdiction, including in The People’s Republic of China. The arbitrator shall
award costs and attorney fees to the prevailing party. As part of this
Agreement, Executive agrees that Executive may not participate in a
representative capacity or as a member of any class of claims pertaining to any
claim against the Company. There is no right or authority for any claims subject
to this Agreement to be arbitrated on a class or collective action basis or on
any basis involving claims brought in a purported representative capacity on
behalf of any other person or group of people similarly situated. Such claims
are prohibited. Furthermore, claims brought by or against either the Company or
the Executive may not be joined or consolidated in the arbitration with claims
brought by or against any other person or entity unless otherwise agreed to in
writing by all parties involved.

 

17.   AMENDMENT

 

This Agreement may not be amended, modified or changed (in whole or in part),
except by a formal, definitive written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.

 

18.   WAIVER

 

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

 

19.   NOTICES

 

All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and made if (i) delivered by hand, (ii) otherwise delivered against
receipt therefor, (iii) sent by a recognized courier with next-day or second-day
delivery, or (iv) by email, to the last known address of the other party, with
communications to the Company being to the attention of the Company’s Chief
Executive Officer.

 

20.   COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original as against any party whose signature appears
thereon, and all of which together shall constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.

 

Photographic or electronic copies of such signed counterparts may be used in
lieu of the originals for any purpose, and signed counterparts may be delivered
by electronic means.

 

21.   NO INTERPRETATION AGAINST DRAFTER

 

Each party recognizes that this Agreement is a legally binding contract and
acknowledges that it, or she has had the opportunity to consult with legal
counsel of choice. In any construction of the terms of this Agreement, the same
shall not be construed against either party on the basis of that party being the
drafter of such terms.

  

[Remainder of this page has been intentionally left blank.]

 

7

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

  Xiangtian (USA) Air Power Co., Ltd         By: /s/ Zhou Deng Hua   Name:  Zhou
Deng Hua   Title: CEO         Executive         Signature:  /s/ Amy Xue   Name:
Amy (Yanhong) Xue

 

 

 

8



